Citation Nr: 0903555	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  07-32 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for tinnitus.

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to March 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
tinnitus and hearing loss.

In December 2008, the veteran testified at a hearing at the 
RO before the undersigned.  A transcript of the proceeding is 
of record.  

In December 2008, the veteran also submitted additional 
evidence in support of his appeal along with a waiver of his 
right to have the evidence initially considered by the RO.

The issue of entitlement to service connection for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Tinnitus began in service and has continued to the present.


CONCLUSION OF LAW

Service connection for bilateral tinnitus is warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable where further assistance would not aid the veteran 
in substantiating his claim.  Wensch v. Principi, 15 Vet App 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.

Legal Criteria

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic diseases 
of the nervous system, are presumed to have been incurred in 
service if such manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).


Analysis

The veteran has testified that he began to hear ringing in 
his ears in 1954 during basic training.  He noted that he 
during training he had to shoot guns without ear protection.  
When he was in Germany, he was in area where rockets were 
being launched and again he did not have any ear protection.  

Most of the veteran's service treatment records are missing 
and presumed to have been destroyed in the fire at the 
National Personnel Records Center (NPRC) in 1973.  
Destruction of service medical records creates a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  

A few of the veteran's service treatment records were 
provided by the veteran, including his discharge examination.  
The examination did not state any complaints of tinnitus and 
showed normal hearing.

The veteran states that he sought treatment for tinnitus and 
hearing loss during service at least twice.  His ears were 
washed out but he was not given medical treatment.

After the veteran served in the military, he worked as a 
carpenter at the Charleston Naval Ship Yard.  Every year, 
beginning in 1965, he was required to have a hearing test.  
Medical records from his employer show that the veteran 
complained of ringing in his right ear in November 1965.

With regard to the elements of service connection, the 
September 2007 examination documents a current disability.

The veteran's statements that he has experienced tinnitus 
since service constitute competent evidence of a continuity 
of symptomatology, and the Board finds that his testimony is 
credible.  There is thus, evidence of a link between the 
veteran's service and the current disability.

Though the VA examiner found that the veteran's tinnitus was 
not caused by or as a result of military service, the 
examiner did not have access to the employment records.  The 
Court has also held that a medical opinion premised on the 
absence of service medical records is inadequate when the 
opinion fails to take inot account the veteran's reports of 
in-service symptoms.  Dalton v. Nicholson, 21 Vet. App. 23, 
39-40 (2007).  As the Court pointed out, there is no 
requirement that service department records confirm a 
veteran's reported history.  38 U.S.C.A. § 5107 (West 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board is left with the veteran's competent and credible 
testimony and the documentation of right ear ringing in 1965.  
The evidence is at least in equipoise.  Therefore, service 
connection is therefore granted for tinnitus.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

After the veteran's February 2007 VA examination, the veteran 
submitted private treatment records showing hearing 
examinations since August 1965.  Also, the veteran testified 
at the hearing that he received treatment for hearing loss at 
least twice during service.  He also testified that he 
listened to loud gun fire and rockets beings launched without 
ear protection during service.

In view of the Board's heightened duty to assist the veteran 
in substantiating his claim; Cromer; the Board finds that a 
new opinion should be obtained as to whether the veteran's 
current hearing loss disability in his right ear is due to 
the his military service.

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA audiology 
examination.  The examiner should review 
the claims folder and note such review in 
the examination report, or in an 
addendum.  The examiner should answer the  
following questions:  

Is it at least as likely as not (50 
percent probability or greater) that the 
veteran's current hearing loss is related 
to his period of active service, 
including noise exposure?

The examiner should provide rationales 
for this opinion.  The examiner is 
advised that the Court has held that the 
veteran's reports of injuries and 
symptoms must be considered in 
formulating these opinions.

2.  If the claim is not fully granted, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


